Title: To John Adams from John Quincy Adams, 3 December 1794
From: Adams, John Quincy
To: Adams, John


N. 4.
My Dear Sir
The Hague December 3. 1794.

I enclose herewith a letter from Mr: Dumas, which he requested me to transmit. The old Gentleman’s health appears to be very good, and he looks not older than he did when you saw him last. But oppression has had its proverbial effect upon him, and he can write think nor talk about any thing but representative democracy and Joel Barlow.
Last Week at Leyden I saw our old friend professor Luzac, who is at this time Rector Magnificus of the University. He received us with great cordiality, and I found him in his political sentiments moderate and rational. The instance is rare, and accordingly he suits neither of the parties in this Country. The "Tories call him Whig, and whigs a Tory," Because he neither wishes to be the slave of the ruling power, nor to see his Country liberated by means of being conquered.
There has been much talk about Peace; sometimes with, sometimes without mediation. one day Sweden and Denmark are to be joint mediators; the next the United States alone are to perform that part. This moment we are told the Baron de Stael has left Stockholm; and the moment after we find it is Mr: Jay who has gone from London to Paris. Amidst all these reports, there is no real prospect of Peace whatever.
If The affairs of this Country had not been so often retrieved from the very brink of the precipice, I should think them at this moment absolutely desperate. They all think them so, and Mr: Fagel the greffier has been at London ever since I arrived here, to solicit ineffectually their inexorable ally to join in a negotiation for Peace.
The subserviency of these people to the will of Great-Britain is not at this time altogether voluntary. They cannot disencumber themselves of their protectors. It is their misfortune to be defended by thirty thousand allies who would be more fatal as enemies than they are serviceable as friends. There is but a single step in the transition, and from the conduct of the british troops, one would imagine they had already taken it. It is hardly possible to conceive how much their assistance is dreaded. The Cities shut their Gates against them; all ranks of people equally detest and shun them, and with what Justice I am unable to say the unpopularity of the commander is not less conspicuous than his rank.
As I do not hear of any vessel for Philadelphia, we shall reserve the Martens, and one or two other recent publications to send to Boston, where we suppose you will be after the 4th: of March.—We shall write however by every opportunity.
The british Ambassador here, Lord St: Helen’s, alias Fitzherbert, did not return my visit of notification.  he gave an entertainment yesterday, intended for the Duke of York, who was expected here but did not come. The Court of the Stadtholder assisted at this Entertainment. The Ambassador sent me an invitation. I sent him for answer that I was engaged, as was really the fact.—I shall see him no more.
This circumstance is in itself so trivial that I have not mentioned it to the Secretary of State, in my Letter of yesterday to him. I do not wish to commence a diplomatic career by splitting hairs of etiquette.
Yet I am desirous that the circumstances should be known to Mr Randolph’s, and to the President. If you will please to communicate it to the former, the object will be answered.
I am Dear Sir in all duty and affection, your Son. 
John Q. Adams